DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ADAPTER ELECTRICAL CONNECTOR CONNECTING TWO CIRCUIT BOARD CONNECTORS--.
Claim Objections
Claim 4 objected to because of the following informalities:  In claim 4 line 5, the phrase “the first adapter housing are mated” should read --the first adapter housing is mated--.  In claim 4 line 7, the phrase “first adapter housing are” should read --first adapter housing is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai (2017/0346247).
With regard to claim 1, Tamai teaches, as shown in figures 1-6(B) and taught in paragraph 34: “An adapter connector 1, comprising: a terminal assembly 20 comprising a first terminal clamping portion (upper 42S and 42G in figure 2) at a first end (top end of terminals 40 in figure 2) and a second terminal clamping portion (bottom 42S and 42G in figure 2) at a second end (bottom end of 40 in figure 2) opposite to the first end; 5a first adapter housing 11 comprising a plurality of first receiving grooves (portion of 11 receiving first clamping portions in figure 1) to receive the first terminal clamping portion and a first receiving space (where terminals 40 extend through 11 in figure 4(b)) communicating with the first receiving grooves; and a second adapter housing 12 comprising a plurality of second receiving grooves (portion of 12 receiving second clamping portions in figure 1) to receive the second terminal clamping portion and a second receiving space (where terminals 40 extend through 12 in figure 4(b)) communicating with the second 10receiving grooves; wherein the first adapter housing 11 and the second adapter housing 12 are mated with the terminal assembly 20, the first adapter housing 11 and the second adapter housing 12 are assembled with each other, and the terminal assembly 20 is received in the first adapter housing 11 and the second adapter housing 12; and 15wherein the terminal assembly is provided with a first locking assembly (upper 52T-2A in figure 4(B)) locked with the first adapter housing 11 and a second locking assembly (lower 52T-2A in figure 4(B)) locked with the second adapter housing 12”.
With regard to claim 2, Tamai teaches: “The adapter connector according to claim 1”, as shown above.
Tamai also teaches, as shown in figures 1-6(B) and taught in paragraph 34: “wherein the first locking assembly comprises a first locking protrusion provided on the terminal assembly 20 for mating with a first locking opening provided on the first adapter housing 11, and the first locking protrusion is locked 20in the first locking opening; and wherein the second locking assembly comprises a second locking protrusion provided on the terminal assembly 20 for mating with a second locking opening provided on the second adapter housing 12, and the second locking protrusion is locked in the second locking opening”.

With regard to claim 5, Tamai teaches: “The adapter connector according to claim 1”, as shown above.
Tamai also teaches, as shown in figures 1-6(B): “wherein the terminal assembly 20 comprises a 13first terminal module (left 20 in figure 4(A)) comprising a first insulating block 21, a plurality of first adapter terminals 40 fixed with the first insulating block 21, and a first metal shield 51, the plurality of first adapter terminals 40 comprise a plurality of first elastic contact portions (42S and 42G of top of left 20 in figure 4(A)) protruding beyond the first insulating block 21 and located at the first end, and a plurality of second elastic contact portions (42S and 42G of bottom of left 20 in figure 4(A)) 5protruding beyond the first insulating block 21 and located at the second end, the first insulating block 21 comprises a first surface (facing out of and to the left in figure 2) and a second surface opposite to the first surface, the first surface and the second surface are located between the first end and the second end, the first metal shield 51 is provided on the first surface of the first insulating block 21, the first terminal clamping portion comprises the plurality of first elastic contact portions, and the second terminal 10clamping portion comprises the plurality of second elastic contact portions”.

With regard to claim 6, Tamai teaches: “The adapter connector according to claim 5”, as shown above.
Tamai also teaches, as shown in figures 1-6(B): “wherein the first terminal module further comprises a first conductive plate 52 provided on the second surface of the first insulating block 21, and the first conductive plate 52 and the first metal shield 51 are located on opposite sides of the plurality of first adapter terminals 40, respectively”.

With regard to claim 7, Tamai teaches: “The adapter connector according to claim 6”, as shown above.
Tamai also teaches as shown in figures 1-6(B) and taught in paragraphs 31 and 34: “wherein the plurality of first adapter terminals 40 comprise a plurality of first ground terminals 40G, the first metal shield 51 is in contact with one side of the plurality of first grounding terminals 40G, and the first conductive plate 52 comprises a plurality of first conductive ribs 52T in contact with the other side of the plurality of first ground terminals 40G”.

With regard to claim 13, Tamai teaches: “The adapter connector according to claim 5”, as shown above.
Tamai also teaches, as shown in figures 1-6(B): “wherein the terminal assembly 20 further 14comprises a second terminal module (right 20 in figure 4(A)) comprising a second insulating block 21, a plurality of second adapter terminals 40 fixed on the second insulating block 21, and a third metal shield 51, the plurality of second adapter terminals 40 comprise a plurality of third elastic contact portions (42S and 42G on top of the right 20 in figure 4(A)) protruding beyond the second insulating block 21 and located at the first end, and a plurality of fourth elastic contact 5portions (42S and 42G at the bottom of the right 20 in figure 4(A)) protruding beyond the second insulating block 21 and located at the second end, the second insulating block 21 comprises a third surface (right surface of the right insulating block in figure 4(A)) and a fourth surface (left surface of the right insulating block in figure 4(A)) opposite to the third surface, the third surface and the fourth surface are located between the first end and the second end, the third metal shield 52 is provided on the third surface of the second insulating block 21, the first terminal clamping portion is formed by the plurality of first elastic contact portions and the 10plurality of third elastic contact portions, and the second terminal clamping portion is formed by the plurality of second elastic contact portions and the plurality of fourth elastic contact portions”.

With regard to claim 14, Tamai teaches: “The adapter connector according to claim 13”, as shown above.
Tamai also teaches, as shown in figures 1-6(B) and taught in paragraph 34: “wherein the first locking assembly comprises a first locking protrusion (upper-left locking protrusion of 52T-2A in figure 4(B)) and a third locking protrusion (upper-right locking protrusion of 52T-2A in figure 4(B)), the first locking protrusion is 15provided on the first metal shield (left 52 in figure 4(B)) for mating with a first locking opening provided on the first adapter housing 11, the third locking protrusion is provided on the third metal shield (right 52 in figure 4(B)) for mating with a third locking opening provided on the first adapter housing 11, the first locking protrusion is locked in the first locking opening, and the third locking protrusion is locked in the third locking opening; and 20wherein the second locking assembly comprises a second locking protrusion (lower-left protrusion of 52T-2A in figure 4(B)) and a fourth locking protrusion (lower-right protrusion of 52T-2A in figure 4(B)), the second locking protrusion is provided on the first metal shield for mating with a second locking opening provided on the second adapter housing 12, the fourth locking protrusion is provided on the third metal shield for mating with a fourth locking opening provided on the second adapter housing 12, the second locking protrusion is locked in the second 25locking opening, and the fourth locking protrusion is locked in the fourth locking opening”.

With regard to claim 15, Tamai teaches: “The adapter connector according to claim 13”, as shown above.
Tamai also teaches, as shown in figures 1-6(B): “wherein the first adapter housing 11 comprises a first side wall (left wall of 11 in figure 4(A)), a second side wall (right wall of 11 in figure 4(A)) arranged opposite to the first side wall, a first intermediate wall (portion of 11 between terminal assemblies 20 in figure 4(A)) located between the first side wall and the second side wall, a first channel located between the first side wall and the first intermediate wall, and a second channel located 30between the second side wall and the first intermediate wall; wherein the second adapter housing 12 comprises a fifth side wall (left wall of 12 in figure 4(A)), a sixth side wall (right wall of 12 in figure 4(A)) arranged opposite to the fifth side wall, a second intermediate wall (portion of 12 between terminal assemblies 20 in figure 4(A)) located between the fifth side wall and the sixth side wall, a third channel located between the fifth side wall and the second intermediate wall, and a fourth channel located between the sixth side wall and the second 35intermediate wall; and wherein the first channel and the third channel are aligned with each other to receive the first terminal module (left 20 in figure 4(A)), and the second channel and the fourth channel are aligned with each other to receive the second terminal module (right 20 in figure 4(A))”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (2017/0346247) in view of Sano (2019/0165515).
With regard to claim 3, Tamai teaches: “The adapter connector according to claim 1”, as shown above.
Tamai also teaches, as shown in figure 1: “wherein the first adapter housing 11 and the 25second adapter housing 12 are in contact with each other”. 
Tamai does not teach the first and second adapter housings: “have positioning structures which are mated with each other”.
In the same field of endeavor, Sano teaches, as shown in figure 2 the first 80 and second 90 adapter housings: “have positioning structures (85, 86, 95, and 96) which are mated with each other”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Sano with the invention of Tamai in order to align the first adapter housing with the second adapter housing.

With regard to claim 4, Tamai as modified by Sano teaches: “The adapter connector according to claim 3”, as shown above.
Sano also teaches, as shown in figure 2: “wherein the first adapter housing 80 comprises a first positioning protrusion 85 and a first positioning recess 86 on opposite sides thereof, and the second adapter housing comprises 90 a second positioning protrusion 95 and a second positioning 30recess 96 on opposite sides thereof; and wherein the first positioning protrusion 85 of the first adapter housing 80 are mated with the second positioning recess 96 of the second adapter housing 80, and the first positioning recess 86 on the first adapter housing 80 are mated with the second positioning protrusion 95 of the second adapter housing 90”.

With regard to claim 12, Tamai teaches: “The adapter connector according to claim 5”, as shown above.
Tami does not teach: “wherein the plurality of first adapter terminals are insert-molded with the first insulating block”.
In the same field of endeavor before the effective filing date of the claimed invention, Sano teaches, as taught in paragraph 54: “wherein the plurality of first adapter terminals 30 are insert-molded with the first insulating block 40”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Sano with the invention of Tamai in order to hold the terminals in place.
Allowable Subject Matter
Claims 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831